Hawes, Justice.
We granted certiorari to review the judgment of the Court of Appeals in Housing Authority of Decatur v. Western Union Telegraph Co., 124 Ga. App. 181 (183 SE2d 227). Upon consideration of the case, we are of the opinion that the Court of Appeals correctly decided this case and its judgment is

Affirmed.


All the Justices concur, except Felton, J., who dissents.

Argued November 9, 1971
Decided December 2, 1971.
McCurdy, Candler & Harris, George H. Carley, for appellant.
Heyman & Sizemore, Robert E. Hicks, Louis C. Parker, III, for appellee.